Opinion filed September 6, 2007 















 








 




Opinion filed September 6, 2007 
 
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00229-CR 
                                                    __________
 
                                  KENNETH LANE PAIGE, Appellant
                                                             V.
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 104th District Court
                                                          Taylor
County, Texas
                                                Trial
Court Cause No. 15003-B1
 

 
                                                                   O
P I N I O N
The
trial court modified the terms and conditions of Kenneth Lane Paige=s community supervision.  He filed a pro se notice of appeal.  Counsel has been appointed.
As
counsel points out in his letter dated August 9, 2007, the trial court=s order modifying the terms and conditions
of community supervision is not an appealable order.
Therefore,
the appeal is dismissed for want of jurisdiction.
 
September 6, 2007                                                                   PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.